DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “six” instead of “sixth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite merely starting, determining to stop, and stopping a timer in response to receiving indications. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic hardware “terminal device”. That is, other than reciting “by the terminal device” nothing in the claim element precludes the step from practically being performed in the mind. This judicial exception is not integrated into a practical application because there is no recitation of the function of this timer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining features are well-understood, routine, conventional functions. 
The examiner notes that claims 14-15 and 20 have not been rejected under 35 U.S.C. 101 because the limitation “determining, by the terminal device, whether a radio link failure (RLF) occurs when the timer T310 expires” had been judged as integrating the judicial exception into practical application, and thus that if this feature were moved into the independent claims that the 35 U.S.C. 101 rejection would be overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 20210092623 A1).
Regarding claim 1, Wu discloses:
“A method for wireless link monitoring (RLM), wherein the method comprises: starting, by a terminal device, a timer T310, when a number of out of sync (OOS) indications continuously received by the terminal device exceeds a first number N310; and” ([para 0019]: “When the terminal performs RLM, the number of consecutively received out-of-sync indications is equal to N310, a timer T310 is started.”)
“determining, by the terminal device, whether to stop the timer T310 before the timer T310 expires, according to a number of in sync (IS) indications received after the timer T310 is started or according to a proportional relation between the IS indication and the OOS indication received after the timer T310 is started.” ([para 0019]: “If the number of consecutively received in-sync indications is equal to N311 while T310 is running, the T310 is stopped, indicating that link synchronization has been recovered…”)
Regarding claim 10, Wu discloses all the features of the parent claim.
Wu further discloses “wherein determining, by the terminal device, whether to stop the timer T310 according to the number of the IS indications received after the timer T310 is started, comprises:
stopping the timer T310 by the terminal device, if the number of the IS indications reaches a sixth threshold.” ([para 0030]: “Before the first timer expires, when a count value of the in-sync indication counter reaches its threshold value (i.e., n311=N311), that is, when the terminal consecutively detects the threshold number of (e.g., N311) in-sync indications, the terminal stops the first timer, and then the terminal determines and indicates that link synchronization is recovered.”)
Regarding claim 11, Wu discloses all the features of the parent claim.
Wu further discloses “wherein determining, by the terminal device, whether to stop the timer T310 according to the number of the IS indications received after the timer T310 is started, comprises: determining, by the terminal device, whether to stop the timer T310 in each of time periods T2, according to the number of the IS indications received in each of the time periods T2; or determining, by the terminal device, whether to stop the timer T310 according to the number of the IS indications in a number of N of the IS indications and the OSS indications newly received, every time the number of N of the IS indications and the OOS indications are received newly, wherein N is a positive integer.” ([para 0075]: “In a seventeenth action, in the case where the second timer expires, the terminal may stop the first timer (i.e., set the first timer to the initial value, such as 0), or start the first timer, or restart the first timer.”)
Regarding claim 13, Wu discloses all the features of the parent claim.
Wu further discloses “starting a second timer by the terminal device, and wherein determining, by the terminal device, whether to stop the timer T310 according to the number of the IS indications received after the timer T310 is started, comprises: determining, by the terminal device, stopping the timer T310 before the second timer expires, if the number of the IS indications reaches the six threshold.” ([para 0102]: “…if the count value of the in-sync indication counter reaches the threshold value of the in-sync indication counter, stopping the second timer, and performing the RLM according to the first timer.”)
Regarding claim 14, Wu discloses all the features of the parent claim.
Wu further discloses “wherein the method further comprises: determining, by the terminal device, whether a radio link failure (RLF) occurs when the timer T310 expires, according to the number of the in sync (IS) indications received after the timer T310 is started or according to the proportional relation between the IS indication and the OOS indication received after the timer T310 is started.” ([para 0019]: “…if the T310 expires, consider radio link failure to be detected, and then a radio resource control (RRC) connection reestablishment procedure is initiated.”)
Regarding claim 15, Wu discloses all the features of the parent claim. 
The instant claim directed towards the latter of “according to the number of the in sync (IS) indications received after the timer T310 is started or according to the proportional relation between the IS indication and the OOS indication received after the timer T310 is started”. Wu teaches the former as discussed earlier in this action. Thus, because the instant claim is a method claim, the instant claim is also taught by Wu.
Claims 16 and 20 contain substantially similar subject matter to claims 1 and 14, with the differences amount to recitations of generic hardware which is disclosed by Wu in paragraph 183, and thus claims 16 and 20 are rejected for similar reasons to claims 1 and 14.

Allowable Subject Matter
Claims 2-9, 12, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, of the closest prior arts Wu discloses all the features of the parent claim as disclosed previously in this action. However, Wu does not disclose any of “stopping, by the terminal device, the timer T310, if a ratio of the number of the IS indications to the number of the OOS indications is greater than or equal to a first threshold; and/or stopping, by the terminal device, the timer T310, if a ratio of the number of the IS indications to a total number of the IS indications and the OOS indications is greater than or equal to a second threshold; and/or stopping, by the terminal device, the timer T310, if a ratio of the number of the OOS indications to the number of the IS indications is less than or equal to a third threshold; and/or stopping, by the terminal device, the timer T310, if a ratio of the number of the OOS indications to the total number of the IS indications and the OOS indications is less than or equal to a fourth threshold.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 2 obvious, over any of the prior art of record, alone or in combination. Claim 17 contains similar allowable subject matter to claim 2 and is indicated as containing allowable subject matter for similar reasons. Claims 3-9 and 18-19 depend on claims 2 and 17 and contain allowable subject matter based on their dependence.
Regarding claim 12, of the closest prior arts Wu discloses all the features of the parent claim as disclosed previously in this action. However, Wu does not disclose “wherein determining, by the terminal device, whether to stop the timer T310 according to the number of the IS indications received after the timer T310 is started, comprises: determining, by the terminal device, a sliding window, wherein the sliding window comprises the IS indication and the OOS indication received the most recent K times, or the sliding window comprises the IS indication and the OOS indication received within the most recent time length T3, and K is a positive integer; and determining, by the terminal device, whether to stop the timer T310 according to the number of the IS indications received in the sliding window.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 12 obvious, over any of the prior art of record, alone or in combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412